COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jay Baksa v. Rebecca McGuire

Appellate case number:      01-16-00337-CV

Trial court case number:    2013-73614B

Trial court:                152nd District Court of Harris County



        Appellant, Jay Baksa, timely filed his notice of appeal of a trial court judgment
signed on February 6, 2016. See TEX. R. APP. P. 25.1, 26.1. The appellate record was due
in this Court on June 6, 2016. A clerk’s record was filed on July 13, 2016. However, a
reporter’s record has not been filed.
       On June 16, 2016, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that he had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s
record. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless he
provided written evidence that he had paid, or made arrangements to pay, for the
reporter’s record, or provided proof that he is entitled to proceed without payment of
costs by July 18, 2016, the Court might consider the appeal without a reporter’s record.
See TEX. R. APP. P. 37.3(c). On July 22, 2016, appellant responded that the $420 cost of
the reporter’s record “will be paid on July 29, 2016,” the court reporter had indicated that
the reporter’s record would be completed within seven days of payment, and the case was
set for mediation on August 4, 2016. On September 8, 2016, the court reporter again
informed the Court that appellant had not requested a reporter’s record or paid, or made
arrangements to pay, the cost of the reporter’s record.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3. Appellant’s brief is
due to be filed no later than 30 days from the date of this order. See TEX. R. APP. P.
38.6(a).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: October 4, 2016